DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakata.
Nakata discloses the use of a high hat stand for a musical instrument, the stand comprising: a pole (70), and a plurality of legs (2, 20) extending from the pole and arranged in a circumferential direction of the pole, wherein at least one of the plurality of legs is a rotatable leg (20) attached to the pole so as to be capable of rotating about a central axis of the pole, and at least one of the plurality of legs is an offset leg held by the pole such that a longitudinal axis of the offset leg is apart from the central axis of the pole without crossing the central axis when viewed in an axial direction of the pole (see figures 6 and 11);wherein the offset leg (20) serves as the rotatable leg as well; and a cymbal holder disposed at an upper end portion of a pole configured to hold an upper cymbal (81); a cymbal support disposed at the upper end portion of the pole under the cymbal holder configured to support a lower cymbal (80); and a pedal unit (4) disposed at a lower end portion of the pole configured to move the cymbal holder (see figure 19).

Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY R LOCKETT whose telephone number is (571)272-2067. The examiner can normally be reached 7:30-5:00 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-2067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIMBERLY R LOCKETT/           Primary Examiner, Art Unit 2837